DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because in figure 1 numerals 134, and 136 are not described in the specification of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being obvious over Hargrove-407 (US 8,846,407), in view of, Martin (US 2010/236341).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



          In regards to claim 1, Hargrove-407 discloses a device comprising: (“device”, 60 col. 3 to 5 col. 4; 1 figure 1, ‘device’)

          (a) a sample inlet for receiving an air sample from an ambient environment, in fluid communication with; (“inlet”, 60 col. 3 to 5 col.  4; 15 figure 1, ‘inlet’; 16-25 col. 1, ‘recites ports and airports’)

          (b) a first filter dimensioned to remove particulates greater than about 10 microns, from the air sample obtained from the ambient environment, in fluid communication with (23-33 col. 4; 30 fig. 1, ‘large particle filter’; 41-54 col. 1, ‘recites filter having a pore size of between 3 and 20 microns’)

          c) a dryer active to remove water vapor present in the air sample, in fluid communication with (13-20 col. 6, ‘water permeable membrane”)

          d) a chemical scrubber active to remove contaminants from the air sample, in fluid communication with (13-20 col. 6, ‘recites: carbon filters such as those containing activated carbon to remove contaminants from the air sample, in fluid communication with’)

          Hargrove-407 does not teach:

           e) a cold trap, maintained at a temperature sufficient to retain analytes present in the air sample prior to a remainder of the air sample being exhausted through a sample outlet to the ambient environment, wherein an outlet of the cold trap is configured to be put into fluid communication with an inlet of a spectroscopic analyzer such that analytes present in the cold trap may be released from the cold trap and analyzed.  

         Martin discloses:

           e) a cold trap, maintained at a temperature sufficient to retain analytes present in the air sample prior to a remainder of the air sample being exhausted through a sample outlet to the ambient environment, wherein an outlet of the cold trap is configured to be put into fluid communication with an inlet of a spectroscopic analyzer such that analytes present in the cold trap may be released from the cold trap and analyzed.  (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’)

          It would have been obvious before the effective filing date of the invention to combine the “chemical explosive detector’ of Hargrove-407 with the   ‘cooled vapor preconcentrator’ of Martin in order to provide a sampling system to identify the desired analytes in a gas.       


          In regards to claim 2, Hargrove-407 discloses a device of claim 1 (see claim rejection 1) further comprising an air pump, an outlet of the air pump in direct fluid communication with the sample inlet such that the air sample is pumped through the device from the sample inlet to the sample outlet. (90, 95 fig. 1, ‘outlet’, ‘pump’) 


          In regards to claim 3, Hargrove-407 discloses a device of claim 1 (see claim rejection 1) further comprising an air pump, an inlet of the air pump in direct fluid communication with the sample outlet such that the air sample is drawn through the device from the sample inlet to the sample outlet.  “inlet”, 60 col. 3 to 5 col.  4; 15 figure 1, ‘inlet’; 90, 95 fig. 1, ‘outlet’, ‘pump’; 4043 col. 2)


          In regards to claim 4, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) wherein the sample inlet, the first filter, or both are heated to a temperature sufficient to decompose sources of interference to the analysis.  (abstract; 53 col. 4 to 3 col. 5)


          In regards to claim 5, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) wherein the sample inlet, the first filter, or both are heated to a temperature from about 30°C to about 50 °C to decompose ambient alkyl peroxy-nitrates (PANs) known to interfere with cavity ring down spectroscopic analysis.  (abstract; 53 col. 4 to 3 col. 5; 1-17 col. 10)



          In regards to claim 7, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) wherein the chemical scrubber comprises a pH basic absorbent, a pH basic adsorbent, a pH acidic absorbent, a pH acidic adsorbent, a humectant, or a combination thereof, sufficient to remove compounds known to interfere with the analysis.  (55-64 col. 6, ‘recites such activated carbon can be prepared by mixing a slurry of Ca(OH)2 with water and glycerine’)


          In regards to claim 8, Hargrove-407 discloses a device according to claim 7, (see claim rejection 7) wherein the chemical scrubber comprises glycerin.  (55-64 col. 6, ‘recites such activated carbon can be prepared by mixing a slurry of Ca(OH)2 with water and glycerine’)


          In regards to claim 9, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) Martin discloses wherein the cold trap comprises one or more porous surfaces in thermal communication with a cooling surface. (para 0020, ‘perforations/through holes’) 


          In regards to claim 10, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) Marin discloses wherein the cold trap comprises a thermoelectric cooler.  Para 0034, ‘active cooler’, ‘peltier cooler’)


          In regards to claim 11, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) Martin discloses wherein the cold trap is cooled with an ice bath, solid carbon dioxide, liquid nitrogen, or a combination thereof.  (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’)


         In regards to claim 12, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) Martin discloses wherein the cold trap further comprises a heater, controllable to remove trapped analytes for the spectroscopic analysis. (abstract; fig. 1; 114 fig. 8, ‘heater’)  


          In regards to claim 13, Hargrove-407 discloses a device of claim 1, (see claim rejection 1) Martin discloses wherein the sample inlet is upstream of the first filter; the first filter is upstream of the dryer; the dryer is upstream of the chemical scrubber, or a 
combination thereof.  (13-20 col. 6, ‘water permeable membrane”; 13-20 col. 6, ‘recites: carbon filters such as those containing activated carbon to remove contaminants from the air sample, in fluid communication with’)



          In regards to claim 14, Hargrove-407 discloses a device according to claim 1, (see claim rejection 1) wherein the spectroscopic analyzer includes a cavity ring down spectroscopic analyzer.  (abstract; 53 col. 4 to 3 col. 5; 1-17 col. 10)



          In regards to claim 15, Hargrove-407 discloses a device of claim 1, (see claim rejection 1)  wherein the spectroscopic analyzer includes a cavity ring down spectroscopic analyzer comprising a thermal desorption cavity ring down spectrometer (TD-CRDS), a cavity attenuated ring down spectrometer with gated integrated detection (CARDS-GID), a cavity phase shift spectrometer (CAPS), a cavity enhanced absorption (CEAS) spectrometer, a laser-induced fluorescence detector (LIF) spectrometer, a simultaneous gated integrated detection cavity ring down spectrometer (SGID-CRDS), or a combination thereof.  (1-17 col. 10)


          In regards to claim 16, Hargrove-407 discloses a method comprising: (“device”, 60 col. 3 to 5 col. 4; 1 figure 1, ‘device’; fig. 3, ‘method’)


          (i) collecting an air sample from an ambient environment by directing the air sample from a sample inlet to a sample outlet, the device comprising: (23-33 col. 4; 30 fig. 1, ‘large particle filter’; 41-54 col. 1, ‘recites filter having a pore size of between 3 and 20 microns’)

            (a) the sample inlet in fluid communication with; (“inlet”, 60 col. 3 to 5 col.  4; 15 figure 1, ‘inlet’; 16-25 col. 1, ‘recites ports and airports’)

            (b) a first filter dimensioned to remove particulates greater than about 10 microns, from the air sample obtained from the ambient environment, in fluid communication with (23-33 col. 4; 30 fig. 1, ‘large particle filter’; 41-54 col. 1, ‘recites filter having a pore size of between 3 and 20 microns’)

            c) a dryer active to remove water vapor present in the air sample, in fluid communication with (13-20 col. 6, ‘water permeable membrane”)

            d) a chemical scrubber active to remove contaminants from the air sample, in fluid communication with (13-20 col. 6, ‘recites: carbon filters such as those containing activated carbon to remove contaminants from the air sample, in fluid communication with’)

          Martin discloses:

            e) a cold trap, maintained at a temperature sufficient to retain analytes present in the air sample prior to a remainder of the air sample being exhausted through a sample outlet to the ambient environment, wherein an outlet of the cold trap is configured to be put into fluid communication with an inlet of a spectroscopic analyzer such that analytes present in the cold trap may be released from the cold trap and analyzed; (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’)


          ii) trapping one or more analytes present in the air sample within the cold trap to form an analysis sample; - 28 -Patent HARGJ-1011 (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1)

           iii) placing the outlet of the cold trap in fluid communication with the inlet of the spectroscopic analyzer; (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1)

         iv) heating the cold trap to release the analytes from in the cold trap present in the analysis sample; and (abstract; fig. 1; 114 fig. 8, ‘heater’)

          Hargrove-407 discloses:

          v) analyzing the analysis sample using the spectroscopic analyzer. (3-16 col. 10, Cavity attenuated ring down spectroscopy-gated integrated detection ‘CARDS-GID apparatus’)

           In regards to claim 17, Hargrove-407 discloses a method of claim 16, (see claim rejection 16) Martin teaches wherein the heating of the cold trap comprises a controlled thermal desorption of the analysis sample to produce a plurality of thermal desorption analysis samples characterized by a desorption temperature during the analyzing of the analysis sample. (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’) 


          In regards to claim 18, Hargrove-407 discloses a method of claim 16, (see claim rejection 16) wherein the spectroscopic analyzer includes a cavity ring down spectroscopic analyzer.  (abstract; 53 col. 4 to 3 col. 5; 1-17 col. 10)


          In regards to claim 19, Hargrove-407 discloses a method of claim 16, (see claim rejection 16) wherein the spectroscopic analyzer includes a cavity ring down spectroscopic analyzer comprising a thermal desorption cavity ring down spectrometer (TD-CRDS), a cavity attenuated ring down spectrometer with gated integrated detection (CARDS-GID), a cavity phase shift spectrometer (CAPS), a cavity enhanced absorption (CEAS) spectrometer, a laser-induced fluorescence detector (LIF) spectrometer, a simultaneous gated integrated detection cavity ring down spectrometer (SGID-CRDS), or a combination thereof.  (1-17 col. 10)


          In regards to claim 20, Hargrove-407 discloses a device comprising: (“device”, 60 col. 3 to 5 col. 4; 1 figure 1, ‘device’; fig. 3, ‘method’) 

          (a) a sample inlet for receiving an air sample from an ambient environment in fluid communication with; (“device”, 60 col. 3 to 5 col. 4; 1 figure 1, ‘device’)


         (b) a first filter dimensioned to remove particulates greater than about 10 microns from air sample, in fluid communication with (23-33 col. 4; 30 fig. 1, ‘large particle filter’; 41-54 col. 1, ‘recites filter having a pore size of between 3 and 20 microns’)


          c) a dryer active to remove water vapor present in the air sample, in fluid communication with (13-20 col. 6, ‘water permeable membrane”)


         d) a chemical scrubber active to remove contaminants from the air sample, in fluid communication with - 29 -Patent HARGJ-1011 (13-20 col. 6, ‘recites: carbon filters such as those containing activated carbon to remove contaminants from the air sample, in fluid communication with’)

          Martin discloses:

          e) a cold trap, maintained at a temperature sufficient to precipitate and capture analytes present in the air sample prior to the air sample being exhausted through a sample outlet to the ambient environment, wherein an outlet of the cold trap is configured to be put into fluid communication with an analyzer inlet of a cavity ring down spectroscopic analyzer such that analytes present in the cold trap may be released from the cold trap and analyzed; and (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’)

          Hargrove-407 discloses

          f) a cavity ring down spectroscopic analyzer comprising a thermal desorption cavity ring down spectrometer (TD-CRDS), a cavity attenuated ring down spectrometer with gated integrated detection (CARDS-GID), a cavity phase shift spectrometer (CAPS), a cavity enhanced absorption (CEAS) spectrometer, a laser-induced fluorescence detector (LIF) spectrometer, a simultaneous gated integrated detection cavity ring down spectrometer (SGID-CRDS), or a combination thereof, (3-16 col. 10, Cavity attenuated ring down spectroscopy-gated integrated detection ‘CARDS-GID apparatus’)

          Martin discloses:

          having the analyzer inlet configured to be put in fluid communication with the outlet of the cold trap. and (para(s) 0006, 0029; 10, 12, 14 fig(s) 1, 2, ‘analyte collection device’, ‘microscale plate”, “active cooler”; 12, 14 fig 1; para 0037, ‘detector’, para 0003, ‘spectroscopic detector systems’; para 0038, ‘active cooler reversed biased”; step 46 fig. 3, ‘analyzed in the detector’)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being obvious over Hargrove-407 (US 8,846,407), in view of, Martin (US 2010/236341), in further view of, Simon (US 2019/072534).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

          Hargrove-407 and Martin teach:
          In regards to claim 6, Hargrove-407 and Martin teach a device according to claim 1, (see claim rejection 1)

          Hargrove-407 and Martin do not teach:

          wherein the dryer comprises a desiccant, a water permeable membrane, a thermal condensation dryer, or a combination thereof, suitable to lower a dew point of the air sample to about -10 °C or lower.

           Simon teaches:

          wherein the dryer comprises a desiccant, a water permeable membrane, a thermal condensation dryer, or a combination thereof, suitable to lower a dew point of the air sample to about -10 °C or lower. (para 0086, ‘removal of water, the nafion drier’)

          It would have been obvious before the effective filing date of the invention to combine the “chemical explosive detector’ of Hargrove-407 the ‘cooled vapor preconcentrator’ of Martin with the ‘nafion drier’ of Simon in order to provide a sampling system to identify the desired analytes in a gas.       

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852